Title: From John Adams to the Comte de Vergennes, 16 July 1781
From: Adams, John
To: Vergennes, Charles Gravier, Comte de



Sir
Paris July 16. 1781

Since my Letter of the thirteenth, upon further Reflection I have thought it necessary to explain myself a little more particularly in some Points to your Excellency.
If I comprehend the Facts, the British Court first proposed to the Imperial Courts, a Congress, and a Mediation, upon two Conditions
1. The Dissolution of the Treaties between France and the United States.
2. The Return of the Americans, under the British Government.
In Consequence of this Proposal from St. James’s, the two Imperial Courts have made a Proposition of the Articles, which were Shewn to me, to the Courts of France, Spain and England, neither of whom, has as yet given an Answer. Their Imperial Majesties have omitted the two Conditions, which the British Court insisted on, as Preliminaries, and mean to admit a Representative of the United States to the Congress, to negotiate Seperately, with the British Minister, without ascertaining the Title or Character of the American Representative, untill the two Pacifications Shall be accomplished.
In my own mind, I am very apprehensive, though I devoutly wish I may be mistaken, that the British Court in their Answer to the Articles, will adhere to their two Preliminaries. If they Should there is an End of all Thoughts of a Mediation, or a Congress.
It is very convenient for the English to hold up to public View, the Idea of Peace: it serves to relieve their Credit, at certain times, when it is in distress; and to disconcert the Projects of the neutral Powers, to their disadvantage. It enables their Friends in the United Provinces to keep the Dutch Nation in that State of Division, Sloth and Inactivity, from which they derive So much Plunder, with so much Safety: and it answers many other of their Purposes. But I cannot perswade myself, that they will Soberly think of Peace, while they have any military Force in the United States, and can preserve a Gleam of hope of conquering, or regaining America. While this hope remains, no depredations on their Commerce, no loss of Dominion in the East or West Indies, will induce them to make Peace: because they think, that with America reunited to them, they could easily regain whatever they may now loose. This opinion of theirs may be extravagant and enthusiastical and they would not find it easy to recover their Losses: but they certainly entertain it, and while it continues, I fear they will not make Peace.
Yet, it seems they have negotiated themselves into a delicate Situation. If they Should obstinately adhere to their two Preliminaries, against the Advice of the two Imperial Courts, this might Seriously affect their Reputation if they have any, for moderation and pacifick dispositions, not only in those Courts, but in all the Courts, and Countries of Europe, and they would not easily answer it to their own Subjects who are weary of the War.
Peace is so desireable an Object, that Humanity, as well as Policy, demand of every nation at War, a Serious Attention to every Proposition, which Seems to have a tendency to it, although there may be grounds to Suspect, that the first Proposer of it, were not Sincere.
I think that no Power can judge the United States unreasonable, in not agreeing to the Statu quo, or the Armistice. But, perhaps I have not been Sufficiently explicit, upon another Point. The Proposal of a Separate Treaty between the British Minister, and the Representative of the United States, seems to be a benevolent Invention to avoid Several Difficulties; among others 1. That England may be allowed to Save her national Pride, by thinking and Saying that the Independence of America was agreed to voluntarily, and was not dictated to her by France, or Spain. 2. To avoid the previous Acknowledgment of American Independance, and the previous Ascertaining of the Title and Character of the American Representative, which the Imperial Courts may think would be a Partiality, inconsistent with the Character of Mediators, and even of Neuters, especially as England has uniformly considered, any such Step as an Hostility against them, ’tho I know not upon what Law of Nations or of Reason.
I cannot See, that the United States, would make any Concession, or Submit to any Indignity, or do any Thing inconsistent with their Character, if their Minister should appear at Vienna, or elsewhere, with the Ministers of other Powers, and conduct any negotiation, with a British Minister, without having the Independance of the United States, or his own Title and Character, acknowledged or ascertained, by any other Power, except France, untill the Pacification Should be concluded. I dont perceive that America would loose any Thing by this, any more than by having a Minister in any Part of Europe, with his Character unacknowledged, by all the Powers of Europe. In order to remove every Embarrassment therefore as much as possible, if your Excellency should be of the same opinion and advise me to it, I would withdraw every Objection to the Congress on the Part of the United States, and decline nothing, but the Statu quo and the Armistice against which Such Reasons might be given, as I think must convince, all Men that the United States, are bound to refuse them. If your Excellency Should think it necessary for me, to assign these Reasons particularly, I will attempt some of them: but it is Sufficient for me to Say to your Excellency, that my positive Instructions forbid me, to agree, either to the Armistice or Statu quo.
I have the Honour to be, with the greatest Respect, Sir, your most obedient and most humble Servant.

J. Adams

